OPINION — AG — (1) THAT A PURCHASE DOES NOT CONSTITUTE A VALID INDEBTEDNESS AGAINST A COUNTY APPROPRIATION ACCOUNT UNLESS EVIDENCED BY A WRITTEN PURCHASE ORDER OR CONTRACT, SIGNED, APPROVED, SUBMITTED AND CERTIFIED, AT THE TIME AND IN THE MANNER AND FORM PRESCRIBED IN THE 1947 PURCHASE ORDER LAW (62 O.S.H. 310.1 THRU 62 O.S.H. 310.7 (2) THAT A PURCHASE CLAIM MAY NOT LEGALLY BE ALLOWED AND ORDERED PAID OUT OF A COUNTY APPROPRIATION AND, THEREFORE, IS NOT A LEGAL OR AUTHORIZED CLAIM, UNLESS THERE IS A PROPERLY SIGNED, APPROVED AND CERTIFIED PURCHASE ORDER OR CONTRACT AND THE CLAIM ITSELF IS APPROVED IN THE MANNER PROVIDED FOR IN SAID PURCHASE ORDER LAW; (3) THAT THAT PORTION OF 62 O.S.H. 310.2 WHICH PROVIDES THAT: ". . . THE COUNTY . . . OFFICERS REFERRED TO HEREIN ARE HEREBY MADE RESPONSIBLE ON THEIR OFFICIAL DUTIES FOR ANY ALL INDEBTEDNESS INCURRED BY THEM . ." WOULD BE APPLICABLE TO PURCHASES NOT EVIDENCED BY PROPERLY SIGNED APPROVED, AND CERTIFIED PURCHASE ORDERS OR CONTRACTS. CITE: 62 O.S.H. 303, 62 O.S.H. 372, 74 O.S.H. 18(B) (JAMES HARKIN)